—Order, Family Court, Bronx County(HaroldLynch,J.),enteredonoraboutJunelO, 1993,which, insofar as appealed from changed custody of the subject child from respondent, the child’s maternal great aunt, to petitioner, the child’s maternal aunt, unanimously affirmed, without costs.
Family Court’s determination that a change of custody would be in the best interests of the child has a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167, 171-172; Alan G. v Joan G., 104 AD2d 147, 152), including the opinion of a psychologist who was the only expert called at the hearing, the fact that the child’s sister resides with petitioner, and proof that petitioner would be able to provide a better home environment, better guidance, and better opportunity to pursue higher education (see, Matter of Rebecca B., 204 AD2d 57, 58; Matter of Gant v Higgins, 203 AD2d 23). Concur—Rosenberger, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.